                 Case 7:20-cr-00385-KMK Document 15 Filed 10/14/20 Page 1 of 1
                    Case 7:20-cr-00385-KMK Document 14 Filed 10/13/20 Page 1 of 2
                                                                                                           Southern District
Federal Defenders                                                                                    81 Main Street Suite 300
OF NEW YORK, INC.                                                                                   White Plains, N.Y. 10601
                                                                                     Tel: (914) 428-7124 Fax: (914) 997-6872


David E. Patton                                 ....                                                           Susanne Brody
                                                               .
  Executive Director                                      .'
                                                           ~                                                   Attorney-in-Charge
                                                                                                                  White Plains
and Attorney-in-Chief




                 October 13, 2020

                 BYECF

                 The Honorable Kenneth M. Karas
                 United States District Court Judge
                 Southern District of New York
                 300 Quaroppas Street
                 White Plains, New York 10601

                                           Re: United States v. Ramon Peralta
                                                   20 Cr. 385(KMK)

                 Dear Judge Karas:

                 This letter is written on behalf of Mr. Pralata and requests a modification of the terms of
                 bail conditions which were set on July 20, 2020, by Magistrate Judge McCarthy.
                 The terms of his bail included GPS monitoring and home detention. At the time of his
                  hearing the Court directed P.T.O. Leo Barrios to report back within 60 days to inform
                 the Court whether monitoring and home detention were necessary. I have spoken to
                 both pretrial and the government and they do not object to the removal of these bail
                 conditions. Therefore, we respectfully request that this Court modify the bail conditions
                 and allow the removal of both the tracking and the home detention requirements.

                 We thank the Court in advance for your kind consideration of this request.

                 Respectfully submitted,                           Granted, on consent of the Government and
                 Isl                                               Pre-Trial Services.
                 Susanne Brody
                                                                   So Ordered.

                 cc: Magistrate Judge Judith McCarthy
                     Marcia Cohen, A.U.S.A.
                     Leo Barrios, U.S.P.T.O.                       10/14/20
                     Mr. Ramon Peralta
